EXHIBIT 99.2 SECOND QUARTER 2010 Supplemental Operating and Financial Data Camden Yorktown - Houston, TX Acquired July 8, 2010 - 306 Units Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Second Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Pipeline 17 Joint Venture Development Pipeline 18 Development Pipeline & Land 19 Redevelopment Summary 20 Notes Receivable Summary 21 Acquisitions and Dispositions 22 Debt Analysis 23 Debt Maturity Analysis 24 Debt Covenant Analysis 25 Unconsolidated Real Estate Investments Debt Analysis 26 Unconsolidated Real Estate Investments Debt Maturity Analysis 27 Capitalized Expenditures & Maintenance Expense 28 Non-GAAP Financial Measures - Definitions & Reconciliations 29 Other Data 31 Community Table 32 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES SECOND QUARTER 2 Houston, TEXAS (July 29, 2010) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and six months ended June 30, 2010. “We are pleased to report that Camden’s second quarter operating results were better than expected,” said Richard J. Campo, Chairman and Chief Executive Officer.“Based on these results and an improved outlook for our business, we have raised our 2010 guidance for both earnings and same property performance.” Funds From Operations FFO for the second quarter of 2010 totaled $0.66 per diluted share or $46.7 million, as compared to $0.72 per diluted share or $46.6 million for the same period in 2009.FFO for the six months ended June 30, 2010 totaled $1.34 per diluted share or $93.7 million, as compared to $1.60 per diluted share or $98.2 million for the same period in 2009.FFO for the three and six months ended June 30, 2009 included a $0.04 per diluted share impact from losses related to early retirement of debt. Net Income Attributable to Common Shareholders (“EPS”) The Company reported net income attributable to common shareholders (“EPS”) of $2.1 million or $0.03 per diluted share for the second quarter of 2010, as compared to $18.3 million or $0.30 per diluted share for the same period in 2009.EPS for the three months ended June 30, 2009 included a $0.27 per diluted share impact from gain on sale of discontinued operations, and a $0.04 per diluted share impact from losses related to early retirement of debt. For the six months ended June 30, 2010, net income attributable to common shareholders totaled $4.4 million or $0.06 per diluted share, as compared to $24.5 million or $0.41 per diluted share for the same period in 2009.EPS for the six months ended June 30, 2009 included a $0.29 per diluted share impact from gain on sale of discontinued operations, and a $0.04 per diluted share impact from losses related to early retirement of debt. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 46,757 apartment homes included in consolidated same property results, second quarter 2010 same property NOI declined 4.1% compared to the second quarter of 2009, with revenues declining 3.3% and expenses declining 2.0%.On a sequential basis, second quarter 2010 same property NOI increased 2.8% compared to the first quarter of 2010, with revenues increasing 1.5% and expenses declining 0.4% compared to the prior quarter.On a year-to-date basis, 2010 same property NOI declined 6.6%, with revenues declining 4.0% and expenses essentially flat compared to the same period in 2009. Same property physical occupancy levels for the portfolio averaged 94.2% during the second quarter of 2010, compared to 94.3% in the second quarter of 2009 and 93.4% in the first quarter of 2010. The Company defines same property communities as communities owned and stabilized as of January 1, 2009, excluding properties held for sale and communities under redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Development Activity Camden completed lease-up of two development communities during the first quarter:Camden Dulles Station in Oak Hill, VA, a $72.3 million wholly-owned project that is currently 97% occupied; and Camden Amber Oaks in Austin, TX, a $35.3 million joint venture project that is currently 97% occupied. Lease-ups continued during the quarter at three Houston joint venture communities: Camden Travis Street, a $30.9 million project that is currently 86% leased; Braeswood Place, a $50.3 million project that is currently 81% leased; and Belle Meade, a $37.6 million project that is currently 66% leased. Acquisition/Disposition Activity Camden disposed of 1.7 acres of undeveloped land in Houston, TX for $0.9 million during the quarter, resulting in a gain of $236,000.In addition, the Company designated a 602-home apartment community in Euless, TX as held-for-sale. Subsequent to quarter-end, the Company completed two acquisitions for approximately $41 million through its Multifamily Value Add Fund, in which it has a 20% interest:Camden Yorktown, a 306-home stabilized apartment community in Houston, TX; and Camden Ivy Hall, a 110-home substantially complete development community in Atlanta, GA. Equity Issuance During the second quarter, Camden issued approximately 1.9 million common shares through its at-the-market (“ATM”) share offering program at an average price of $47.24 per share, for total net consideration of approximately $89.2 million.Year-to-date, the Company has issued approximately 2.3 million common shares through its ATM program at an average price of $46.61 per share, for total net consideration of approximately $106.4 million. Earnings Guidance Camden raised its earnings guidance for 2010 based on its view of the current and expected apartment market and general economic conditions.Full-year 2010 FFO is expected to be $2.58 to $2.70 per diluted share, and full-year 2010 EPS is expected to be $0.06 to $0.18 per diluted share.Third quarter 2010 earnings guidance is $0.62 to $0.66 per diluted share for FFO and $(0.01) to $0.03 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2010 earnings guidance is based on projections of same property revenue declines between 1.50% and 2.50%, expense growth between 0.75% and 1.25%, and NOI declines between 3.00% and 5.00%.Additional information on the Company’s 2010 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, July 30, 2010 at 11:00 a.m. Central Time to review its second quarter 2010 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 0475524, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 187 properties containing 64,074 apartment homes across the United States. Camden was recently named by FORTUNE® Magazine for the third consecutive year as one of the “100 Best Companies to Work For” in America, placing 10th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Total property revenues (a) EBITDA Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (decrease) (b) %) %) %) %) (# of apartment homes included) Gross turnover of apartment homes (annualized) 66
